FILED
                           NOT FOR PUBLICATION
                                                                              JAN 05 2018
                    UNITED STATES COURT OF APPEALS                       MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


ERIC RICHARDSON,                                 No.   15-35867

              Plaintiff-Appellant,               D.C. No. 3:15-cv-05005-BAT

 v.
                                                 MEMORANDUM*
NANCY A. BERRYHILL, Acting
Commissioner Social Security,

              Defendant-Appellee.


                    Appeal from the United States District Court
                      for the Western District of Washington
                    Brian Tsuchida, Magistrate Judge, Presiding

                            Submitted January 3, 2018**


Before: THOMAS, Chief Circuit Judge, TROTT and SILVERMAN, Circuit
Judges.

      Eric Richardson appeals from the district court’s order affirming the

decision of the Commissioner of Social Security denying his application for


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
supplemental security income under Title XVI of the Social Security Act. We

have jurisdiction under 28 U.S.C. § 1291. We review the district court’s order de

novo, Garrison v. Colvin, 759 F.3d 995, 1010 (9th Cir. 2014), and we affirm.

      The administrative law judge (“ALJ”) properly discounted Dr. Khaleeq’s

findings that Richardson might have trouble maintaining attendance and

completing a normal workday or workweek by providing specific and legitimate

reasons for doing so. See Ryan v. Comm’r of Soc. Sec., 528 F.3d 1194, 1198 (9th

Cir. 2008) (ALJ may reject controverted medical opinion by providing specific and

legitimate reasons supported by substantial evidence). First, the ALJ discounted

these findings because they contradicted the Global Assessment of Functioning

(“GAF”) score Dr. Khaleeq issued indicating that Richardson had only mild

symptoms or some difficulty functioning. See Garrison, 759 F.3d at 1010 (ALJ is

responsible for resolving conflicts in medical testimony). The ALJ also discounted

these findings because they were inconsistent with Richardson’s “demonstrated

functioning,” including, as the ALJ noted earlier in the same paragraph, his

performance on Dr. Khaleeq’s mental status examination and his ability to perform

simple tasks. See Tommasetti v. Astrue, 533 F.3d 1035, 1041 (9th Cir. 2008)

(incongruity between doctor’s opinion and her medical records may suffice as

specific and legitimate reason for rejecting her opinion).


                                          2
      Substantial evidence supports the mental limitations in the residual

functional capacity (“RFC”) assessment because, contrary to Richardson’s

contention, the ALJ did not rely on only the opinions of non-examining doctors but

also on portions of Dr. Khaleeq’s findings and Richardson’s testimony. See

Garrison, 759 F.3d at 1009 (“‘Substantial evidence’ means more than a mere

scintilla, but less than a preponderance; it is such relevant evidence as a reasonable

person might accept as adequate to support a conclusion.”) (citation omitted).

      Finally, the ALJ properly discredited Richardson’s testimony by providing

specific, clear, and convincing reasons. See Vasquez v. Astrue, 572 F.3d 586, 591

(9th Cir. 2009) (ALJ may discredit claimant’s testimony by providing specific,

clear, and convincing reasons). Specifically, the ALJ discredited Richardson’s

testimony because it was inconsistent with objective medical evidence and his

reports to treatment providers, see Parra v. Astrue, 481 F.3d 742, 750 (9th Cir.

2007) (inconsistencies between claimant’s testimony and medical evidence are

proper grounds to discredit testimony), Tonapetyan v. Halter, 242 F.3d 1144, 1148

(9th Cir. 2001) (inconsistent statements may undermine claimant’s allegations),

and Richardson admitted to his doctor that he could not find a job for a reason

unrelated to his impairments, see Tonapetyan, 242 F.3d at 1148.




                                           3
      Any error in the remaining reasons the ALJ offered was harmless. See

Batson v. Comm’r of Soc. Sec. Admin., 359 F.3d 1190, 1197 (9th Cir. 2004)

(harmless error where, despite invalid reason for discrediting claimant’s testimony,

adverse credibility finding remains supported by substantial evidence).

      AFFIRMED.




                                          4